Corrected Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1-2, 5-10 and 13-19 are allowed
	Claims 3-4 and 11-12 have been cancelled
	Claim dependency has been amended to represent;
 Claim 5 depending from Claim 1 
Reasons for Allowance
3.    	The most representative prior arts to Jumpei Koyama et al., (hereinafter Koyama) “COEFFICIENT SIGN BIT COMPRESSION IN VIDEO CODING” 978-1-4577-2049-9 © 2012 IEEE in view of Kimihiko Kazui et al., (hereinafter Kazui) “DESCRIPTION OF VIDEO CODING TECHNOLOGY PROPOSAL BY FUJITSU”; Doc. JCTVC-A115, Dresden, DE, 15-23 April, 2010, along with Sole Rojals et al., (hereinafter Rojas) (US 2013/0272424) and Jing Wang et al., (hereinafter Wang) (US 2013/0188725) in view of the Applicant admitted Prior Art to Gordon Clare et al., (hereinafter Clare) “SIGN DATA HIDING” Doc. JCTVC-G271, Geneva CH, Nov. 2011, fail to disclose all the limitations of the amended claims reciting inter alia;
wherein the transformed difference between the adjacent pixels neighboring the transformed image block is a sum of squared transformed differences between the adjacent pixels neighboring the transformed image block, and 
wherein the predicting the signs of the plurality of coefficients of the transformed image block comprises: 
calculating the transformed difference between the adjacent pixels neighboring the transformed image block; 
calculating the prediction of the adjacent pixels calculated based on the prediction signal of the image block; 
calculating the cost function, wherein the transformed image block is reconstructed according to each set of signs out of the sets of signs; and 
selecting as the predicted signs that set of the signs which minimize the cost given by the cost function.
Specifically the referenced arts do not compute a cost function of the reconstructed transform blocks according to the predicted signs from which the minimum cost function is selected.  
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/